Citation Nr: 9915862	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  98-10 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to service connection for an alcohol related 
disorder, to include secondary service connection for an 
alcohol related disorder.

3.  Entitlement to service connection for a mental disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had reserve service from September 1977 to April 
1983 and had active duty service from June 1977 to September 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied entitlement 
to service connection for the issues identified on the first 
page of this decision.


REMAND

After a careful review of the record, the Board determines 
that additional development of the evidence is required.  
First, we note that a progress note dated December 1986 
states that the veteran "was seen at the [Mental Health 
Clinic] on several occasions," but that those records do not 
appear to be associated with his claims folder.  

Second, the Board notes that the veteran testified that he 
was receiving benefits from the Social Security 
Administration, and those records also do not appear to be 
associated with the veteran's claims folder.  The Board 
believes these records would be of value prior to further 
consideration of the veteran's claims.  

Lastly, the Board notes that the RO denied the veteran's 
claim for service connection for an alcohol related disorder, 
but that the veteran claimed during his personal hearing, or 
it was claimed on his behalf, that service connection on a 
secondary basis is warranted.  

The Board notes that organic diseases and disabilities that 
are a secondary result of the chronic use of alcohol as a 
beverage are not considered of willful misconduct origin.  In 
addition, although compensation for disabilities resulting 
from alcohol abuse is barred by recent amendments to VA laws 
and regulations, secondary service connection itself, which 
may provide additional benefits other than compensation, may 
still be awarded in limited circumstances.  Because of the 
complexities involved, a summary of the applicable law and 
opinions of the VA General Counsel are outlined for guidance 
in determining the issue on appeal.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated in the line of 
duty in active military service.  38 U.S.C. §§ 1110, 1131 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  Service 
connection may also be established on a secondary basis for a 
disability which is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  

However, when Congress enacted section 8052 of the Omnibus 
Budget Reconciliation Act of 1990 (OBRA 1990), Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-351 two amendments were 
made to the statutes governing entitlement to VA benefits.  
First, section 8052(a)(1) amended 38 U.S.C. § 105(a) to 
provide that an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if "a result of the person's own ...abuse of alcohol or 
drugs."  Therefore, a claim that a substance abuse 
disability was incurred or aggravated in line of duty could 
not be service connected on that direct basis.  VA Gen. Coun. 
Prec. 2-98 (Feb. 10, 1998). 

The amendments are effective for claims filed after October 
31, 1990.  Prior to November 1990, payment of compensation 
for disabilities secondary to alcohol abuse were not always 
barred by the provision that "no compensation shall be paid 
if the disability is the result of the person's own willful 
misconduct", specifically, organic diseases which were a 
secondary result of the chronic use of alcohol were not 
considered of "willful misconduct" origin.  38 C.F.R. 
§ 3.301(c)(2); see also Gabrielson v. Brown, 7 Vet.App 36, 41 
(1994).  

In addition, section 8052 also amended former 38 U.S.C. 
§§ 310 and 331 (now 38 U.S.C. §§ 1110 and 1131) in order to 
prohibit the payment of compensation for any disability that 
is a result of the veteran's own abuse of alcohol or drugs, 
in addition to the preexisting "willful misconduct" 
provisions. 38 U.S.C. § 1110 (West 1991 & Supp 1998); see 
also 38 U.S.C. § 105 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.301(d) (1998) (italics added).

Although the regulations concerning secondary service 
connection at 38 C.F.R. § 3.310 did not reflect the 
additional language prohibiting the payment of compensation 
for the abuse of alcohol or drugs, the VA General Counsel 
issued an opinion holding that because the authority to 
compensate for secondarily service-connected disability 
derives from sections 1110 and 1131 of title 38 United States 
Code, determinations regarding secondary service connection 
are subject to the same prohibition of those sections against 
payment of compensation for substance abuse disabilities.  

The General Counsel stated, in pertinent part:  "Section 
3.310(a) does not reflect section 8052's prohibition on the 
payment of compensation for a substance-abuse disability 
whatever its origin.  Nevertheless, ... an administrative 
regulation, may not authorize what section 8052, a statutory 
provision, prohibits.  See American Bankers Ass'n v. Connell, 
686 F.2d 953 (D.C. Cir.), cert. denied, 444 U.S. 920 
(1979)." VA Gen. Coun. Prec. 2-97 (January 16, 1997).

However, that does not end the inquiry here.  As the Court 
recently held, although payment of compensation is now 
precluded by section 1110 for substance abuse disabilities, 
service connection is not similarly expressly barred.  Barela 
v. West, 11 Vet. App. 280, 283 (1998) (citing VA Gen. Coun. 
Prec. 2-98 (Feb. 10, 1998)). 

The opinion from VA's General Counsel entitled "Benefits 
Based on Service-Connected Disability or Death-Disabilities 
Resulting from Alcohol or Drug Abuse-Pub. L. No. 101-508, 
§ 8052" holds that although the payment of compensation is 
barred by the second amendments at sections (a)(2) and (a)(3) 
of section 8052, and although primarily service connection is 
also barred for a substance abuse disability by the first 
part of the amendment at section (a) (1) of section 8052; 
certain other VA benefits may not be precluded where there is 
a secondary "substance abuse disability".  The General 
Counsel determined that because secondary service connection 
was not referred to in section (a)(1) of section 8052, a 
secondary disability under section 3.310(a) may be considered 
service connected for purposes of all benefits administered 
by VA, regardless of the fact that the second amendment, at 
sections (a)(2) and (a)(3) of 8052, barred the payment of 
compensation that would normally result from an entitlement 
of service connection.  VA Gen. Coun. Prec. 2-98 (Feb. 10, 
1998).

That is, although no compensation may be paid for a secondary 
substance abuse disability that is the result of a service-
connected disability, entitlement to secondary service 
connection may still be awarded provided the other 
requirements of service connection are met.  As noted in 
Barela, even without the payment of compensation, a 
determination on the separate issue of whether service 
connection is appropriate is required as it implicates the 
potential title 38 benefits that could flow from such an 
entitlement.  See VA Gen. Coun. Prec. 2-98 (Feb. 10, 1998).

Accordingly, this case is REMANDED for the following:

1.  The RO should acquire the veteran's 
records from the Social Security 
Administration and associate them with 
his claims folder.

2.  The RO should also request copies of 
all medical records pertaining to the 
veteran, to include, but not limited to, 
the VAMC at Tuskeegee, and the Mental 
Health Clinic notes referenced in the 
December 1986 progress note.  Any 
unsuccessful requests should be 
associated with the veteran's claims 
folder.  

3.  The RO shall then review the 
veteran's claims to determine whether 
service connection can now be granted, or 
whether secondary service connection is 
appropriate, as outlined in Barela v. 
West, 11 Vet.App. 280 (1998), and VA Gen. 
Coun. Prec. 2-98 (Feb. 10, 1998).

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to comply with the requirements of 
due process and to obtain additional evidence. 



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

